 





PROMISSORY NOTE

 

$300,000 September 14, 2017

 

FOR VALUE RECEIVED, Acorn Energy, Inc., a Delaware corporation, (the “Maker”),
with an address at 10451 Mill Run Circle, Suite 400, Owings Mills, Maryland
21117-5577, promises to pay to the order of Edgar Woolard (the “Holder”), the
principal amount of THREE HUNDRED THOUSAND DOLLARS ($300,000.00) (the “Principal
Amount”), together with interest thereon from the date hereof, in accordance
with the terms of this Promissory Note (this “Note”), as hereafter set forth.

 

The Principal Amount of this Note represents an Additional Loan, as such term is
defined pursuant to Section 7 of that certain note dated February 15, 2017 by
and between the Maker and the Holder, which was one of a series of notes of the
same tenor (the “Bridge Notes’) issued to lenders who made and/or committed to
make loans to the Maker beginning on February 15, 2017.

 

1. Interest. Interest will accrue on the unpaid balance of the Principal Amount
of this Note from the date hereof until the February 15, 2018 at the rate of
8.0% per annum. Interest on any unpaid Principal Amount of this Note outstanding
after February 15, 2018 shall accrue at the rate of 12.5% per annum. Interest on
this Note shall be computed on the basis of the actual number of days elapsed
over a year comprised of 365 days.

 

2. Repayment of Principal. The unpaid Principal Amount, together with interest
accrued thereon, shall be repayable on April 30, 2018, or if the obligation to
repay the Principal Amount of and interest accrued on this Note shall be
accelerated to an earlier date under Sections 4(b) or 6 hereof, such earlier
date (such original or accelerated maturity date being referred to herein as the
“Maturity Date”).

 

3. Application of Payments. Any payments on account of this Note, when paid,
shall be applied first to the payment of all interest then due on the unpaid
balance of the Principal Amount and the balance, if any, shall be applied in
reduction of the unpaid balance of the Principal Amount. Any payment under this
Note on a day on which Holder is not open to conduct business shall be made on
the next succeeding business day.

 

4. Optional Prepayment; Mandatory Prepayment.

 

(a) The Maker may prepay the unpaid balance of the Principal Amount in whole at
any time or in part from time to time without premium or penalty; provided, that
any such prepayment is accompanied by interest accrued and unpaid on the amount
so prepaid to the date of such prepayment.

 

(b) In the event of the sale of all or any portion of the Maker’s shares of DSIT
Solutions Ltd. (the “DSIT Shares”), the Maker shall pay the net proceeds of such
sale to the Holder and to the holders of the other Bridge Notes pro rata to the
aggregate outstanding principal amount of such Bridge Notes, respectively, to be
applied against the obligations of the Maker to the Holder under this Note and
to the other holders of the Bridge Notes.

 

1

 

 

5. Conversion into OMX Holdings, Inc. Shares. If all or part of the Principal
Amount of this Note and/or interest accrued thereon shall remain unpaid after
the Maturity Date, then at the election of the Holder made in writing at any
time following the Maturity Date, and with the consent of the Maker at the time
of such conversion, the Holder may receive in satisfaction of such overdue
amounts, shares of the OMX Holdings, Inc. common stock owned by Maker, based on
an independent valuation for OMX to be obtained at the time of such conversion.

 

6. Default. The term “Default,” as used herein, means the occurrence of any one
or more of the following events:

 

(a) Maker shall fail to make any payment of the principal or any interest
accrued thereon when such payment shall become due;

 

(b) Maker or any subsidiary of Maker shall sell or transfer a substantial
portion of its assets other than in the ordinary course of business, other than
a sale the net proceeds of which are utilized to make payment against the
Principal Amount of this Note and the other Bridge Notes and any interest
accrued thereon; or

 

(c) Maker shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of its or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally, or shall admit in writing its inability, to pay its debts as they
become due, or shall take any other action to authorize any of the foregoing.

 

Upon the occurrence of a Default, upon written notice by the Holder to the
Maker, the maturity of this Note may be accelerated and the unpaid balance of
the Principal Amount then outstanding together with interest accrued and unpaid
thereon shall be declared to be immediately due and payable.

 

7. Address for Payments. All payments of the unpaid balance of the Principal
Amount and interest thereon shall be paid in lawful money of the United States
of America during regular business hours of the Holder at Holder’s address set
forth at the foot hereof or at such other place as the Holder or any other
holder of this Note may at any time or from time to time designate in writing to
the Maker.

 

8. Remedies Cumulative. Each right, power and remedy of the Holder as provided
for in this Note or now or hereafter existing at law or in equity or by statute
or otherwise shall be cumulative and concurrent and shall be in addition to
every other right, power, or remedy provided for in this Note or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Holder of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the Holder of any or all such other rights, powers, or remedies. No
failure or delay by the Holder to insist upon the strict performance of any
term, condition, covenant, or agreement of this Note, or to exercise any right,
power, or remedy consequent upon a breach thereof, shall constitute a waiver of
any such term, condition, covenant, or agreement or of any such breach, or
preclude the Holder from exercising any such right, power, or remedy at any
later time or times. By accepting payment after the due date of any amount
payable under this Note, the Holder shall not be deemed to waive the right to
declare an event of default for failure to effect such prompt payment of any
such other amount.

 

2

 

 

9. Governing Law. This Note shall be governed by and construed under the laws of
the State of Delaware without reference to the choice of law provisions thereof.
Any proceeding relating to any dispute arising out of or related to this Note
shall be brought exclusively in the state or federal courts located in
Wilmington, Delaware.

 

10. Waivers, Etc. All parties to this Note, including endorsers, sureties and
guarantors, if any, hereby waive presentment for payment, demand, protest,
notice of non-payment or dishonor, and of protest, and any and all other notices
and demands whatsoever and agree to remain bound hereunder until the interest
and Principal Amount are paid in full notwithstanding any (a) release,
surrender, waiver, addition, substitution, exchange, compromise, modification of
or to or indulgence granted with respect to this Note or all or any part of any
collateral or security for this Note; (b) extension or extensions of time for
payment which may be granted, even though the period of extension may be
indefinite; and (c) inaction by, or failure to assert any legal right available
to the holder of this Note.

 

[Remainder of Page Left Intentionally Blank]

 

3

 



 

IN WITNESS WHEREOF, the Maker has executed this instrument, the day and year
first above written.

 

  ACORN ENERGY, INC.         By:      Name: Jan Loeb   Title: President & Chief
Executive Officer

 

4

 

 

\